United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Crown Point, IN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1810
Issued: April 3, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 14, 2014 appellant filed a timely appeal of May 8 and 30, 2014 merit
decisions and a June 17, 2014 nonmerit decision of the Office of Workers’ Compensation
Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant established a recurrence of disability beginning
May 15, 2013 causally related to a June 9, 2012 employment injury; (2) whether appellant was
totally disabled and entitled to wage-loss compensation on and after November 23, 2013; and
(3) whether OWCP properly denied appellant’s request for an oral hearing before an OWCP
hearing representative.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 9, 2012 appellant, then a 52-year-old rural carrier associate, filed a traumatic
injury claim alleging that, on that date, she injured her middle back, left arm, and shoulders when
she lifted a box where one side was heavier than the other. OWCP accepted the claim for neck
and thoracic strains. Appellant returned to full duty on September 12, 2012.
On May 15, 2013 appellant filed a claim for a recurrence of disability causally related to
her accepted June 9, 2012 employment injury. She alleged that she had consistent pain since the
original injury, which she alleged was never cured, and requested compensation for financial loss
incurred due to the accepted employment injury. On the back of the form, the employing
establishment noted that appellant returned to full-duty work with no accommodations.
By letter dated May 20, 2013, OWCP informed appellant as to the definition of a
recurrence and the evidence required to support this type of claim. Appellant was given 30 days
to provide the requested information.
Appellant submitted a May 2, 2013 magnetic resonance imaging (MRI) scan of the left
shoulder, which showed a full thickness supraspinatus tendon tear with diffuse tendon contusion.
A May 6, 2013 prescription note by Dr. Vineet P. Shah, a treating osteopathic Board-certified
orthopedic surgeon, recommended light-duty work due to a left rotator cuff tear.
In a May 15, 2013 left upper extremity electromyogram and nerve conduction studies
report, Dr. Arif Dalvi, an examining Board-certified neurologist, reported that findings from the
studies performed were within normal range. He found no electrodiagnostic evidence of
peripheral polyneuropathy, myopathic process, plexopathy, or left upper extremity
radiculopathy.
In a June 10, 2013 statement, appellant related that her original injury never completely
healed and, as her workday progresses, her pain increases. She listed the activities that she
performed following her return to work after her injury, which included repetitive motion, casing
mail, delivering mail, carrying and lifting heavy tubs of mail, and loading heavy tubs of mail into
the mail vehicle. Lastly, appellant stated that her pain has been daily since the original injury
with no cessation.
OWCP also received rehabilitation prescription notes dated April 24 and July 17, 2013
from Dr. Shah diagnosing cervical and trapezius strains and recommending physical therapy.
In an August 9, 2013 report, Dr. John M. Diveris, an examining Board-certified
orthopedic surgeon, diagnosed left brachial radiculitis or neuritis and left shoulder bursae and
tendons disorders. Appellant related that she injured herself at work on June 9, 2012 due to
stepping wrong and falling while carrying a large heavy box. A physical examination of the left
shoulder revealed no swelling, atrophy, deformity, or ecchymosis, acromioclavicular joint
tenderness, and normal cervical spine range of motion. Dr. Diveris stated that appellant could
return to work with no restrictions.
In an August 12, 2013 patient work status report, Dr. Diveris diagnosed left brachial
neuritis or radiculitis and left shoulder tendons and bursae disorders. He released appellant to
2

return to work with no restrictions. Dr. Diveris, on August 22, 2013, provided physical
examination findings and diagnosed impingement syndrome, and cervico/brachial nondisc
radiculitis. He stated that appellant was able to return to work with no restrictions.
On September 10, 2013 Dr. Diveris diagnosed left upper arm and shoulder strains, left
trapezial peri-scapular, left disorders of bursae and unspecific shoulder region tendons, and left
brachial neuritis or radiculitis. He referred appellant for physical therapy.
The record contains physical therapy treatment reports for the period September 16 to
October 15, 2013 from Savita Chatfield, a licensed physical therapist. Diagnoses in the reports
included upper arm and shoulder sprains, shoulder region bursa disruption, and brachial
radiculitis.
Dr. Diveris, in reports dated October 17 and 24, 2013, stated that appellant was seen in a
follow-up visit for supraspinatus muscle sprain and/or tendon, shoulder region bursa disorder,
shoulder and upper arm sprain, and brachial radiculitis. Physical examination findings and
medical history were provided. Dr. Diveris found appellant able to work with no restrictions.
In a November 13, 2013 patient work status report and November 19, 2013 duty status
report (Form CA-17), Dr. Diveris diagnosed supraspinatus muscle sprain and/or tendon, shoulder
region bursa disorder, shoulder and upper arm sprain, and brachial radiculitis and stated that she
was able to work with restrictions. The restrictions included no lifting or carrying more than five
pounds with her left arm and no driving after casing mail.
Appellant filed claims for wage-loss compensation for the period November 23 to
December 13, 2013.
In a letter dated January 3, 2014, OWCP informed appellant that the evidence was
insufficient to support her claim for wage-loss compensation. It advised her as to the evidence
required to support her claim for wage-loss compensation.
By decision dated January 16, 2014, OWCP denied appellant’s recurrence claim.2
On February 5, 2014 appellant requested reconsideration of the January 16, 2014
decision.
Appellant filed claims for wage-loss compensation for the period February 4 to
May 16, 2014.
In a February 13, 2014 report, Dr. Diveris noted that appellant sustained an employment
injury on June 9, 2012 which her then treating physician attributed as a neck problem. He first
saw her on August 9, 2013 when he found that she also had a shoulder problem, which he
described as rotator cuff intrasubstance degeneration and subacromial bursitis. Dr. Diveris noted
that appellant had been evaluated by a spinal surgeon who attributed her problem as primarily
2

OWCP noted the date of appellant’s recurrence as May 16, 2013, which was the date the employing
establishment signed the recurrence form. The date appellant signed the form was May 15, 2013.

3

due to a trapezius shoulder muscle strain, shoulder impingement syndrome, and rotator cuff
tendon strain.
Dr. Diveris, in a patient work status report dated February 13, 2014, diagnosed left rotator
cuff problems, left shoulder and upper arm sprain, left brachial radiculitis, strain of the left
supraspinatus muscle and/or tendon, and disorder of the left shoulder bursa. He indicated that
there was no change in either her condition or work restrictions.
In a February 13, 2013 treatment note, Dr. Diveris, noted the employment injury and
medical histories. A review of a May 2, 2013 MRI scan revealed left supraspinatus tendon
intrasubstance degeneration. Diagnoses included disorders of the left shoulder bursae and
tendons, strain/sprain of the left shoulder and upper arms; supraspinatus muscle/tendon, and left
brachial radiculitis or neuritis. Dr. Diveris indicated that appellant was capable of working with
restrictions.
By decision dated May 8, 2014, OWCP denied modification of its January 16, 2014
decision denying her recurrence claim.
By decision dated May 30, 2014, OWCP denied appellant’s claims for wage-loss
compensation for the period November 23, 2013 and continuing. It found that none of the
medical evidence submitted contained a rationalized medical opinion explaining how her
disability from working and her medical condition were causally related to her accepted
employment injuries of neck and thoracic strains.
On a form dated June 3, 2014 received by OWCP’s Branch of Hearings and Review on
June 11, 2014, appellant requested a telephonic hearing before an OWCP hearing representative
regarding the January 16, 2014 decision denying her claim for a recurrence of disability.
By decision dated June 17, 2014, OWCP’s Branch of Hearings and Review denied
appellant’s request for a hearing before an OWCP hearing representative as she had previously
requested reconsideration under 5 U.S.C. § 8128(a). It exercised its discretion and further denied
the hearing because the issue could equally well be addressed during the reconsideration process.
LEGAL PRECEDENT -- ISSUE 1
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition, which has resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness.3 If the disability results from new exposure to work factors, the legal
chain of causation from the accepted injury is broken and an appropriate new claim should be
filed.4
3

20 C.F.R. § 10.5(x). See also A.M., Docket No. 09-1895 (issued April 23, 2010); Hubert Jones, Jr., 57 ECAB
467 (2006).
4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.3 (June 2013); K.C., Docket
No. 08-2222 (issued July 23, 2009); Cecelia M. Corley, 56 ECAB 662 (2005); Donald T. Pippin, 54 ECAB
631 (2003).

4

ANALYSIS -- ISSUE 1
OWCP accepted the conditions of neck and thoracic strains as due to the accepted June 9,
2012 employment injury. On May 15, 2013 appellant filed a claim for a recurrence of disability
in which she alleged that her condition had not been cured, that she continued to experience pain,
and that she suffered financial loss. By decisions dated January 16 and May 8, 2014, OWCP
denied her recurrence. The issue on appeal is whether appellant met her burden of proof to
establish a recurrence of disability due to the accepted June 9, 2012 employment injury. The
Board finds that she failed to meet her burden.
In support of her claim appellant submitted reports from Drs. Diveris and Shah. Dr. Shah
recommended light-duty work in a May 6, 2013 report and recommended physical therapy on
prescription notes dated April 24 and July 17, 2013. Similarly, Dr. Diveris also stated that
appellant was able to work with restrictions in a November 13, 2013 patient work status report
and in a November 19, 2013 duty status report. However, in earlier reports from August 9 to
October 24, 2013, he stated that she could work with no restrictions. As neither physician
provided an opinion that appellant was totally disabled from working, these reports are
insufficient to establish her claim for a recurrence of disability. In addition, none of the reports
from either Dr. Diveris or Dr. Shah provided any opinion regarding her claimed recurrence of
disability and, thus, these reports are of diminished probative value and insufficient to establish
her recurrence claim.5
Appellant also submitted reports from Ms. Chatfield, a licensed physical therapist.
However, records from a physical therapist do not constitute competent medical opinion in
support of causal relationship. A physical therapist is not a physician as defined under FECA.6
As well, the reports of diagnostic studies and MRI scans do not provide any opinion as to
the cause of appellant’s condition.7
It is appellant’s burden of proof to provide evidence from a qualified physician to support
the recurrence of total disability for any period of time. She failed to submit rationalized medical
evidence establishing that her claimed recurrence of total disability commencing May 15, 2013
was causally related to the accepted employment conditions. The Board therefore affirms the
May 8, 2014 OWCP decision concerning the denial of compensation based on a recurrence of
appellant’s work-related disability.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
5

See Sandra D. Pruitt, 57 ECAB 126 (2005).

6

A.C., Docket No. 08-1453 (issued November 18, 2008). Under FECA, a physician includes surgeons,
podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and osteopathic practitioners within the
scope of their practice as defined by State law. 5 U.S.C. § 8101(2). See Allen C. Hundley, 53 ECAB 551 (2002);
Lyle E. Dayberry, 9 ECAB 369 (1998).
7

See Mary E. Marshall, 56 ECAB 420 (2005).

5

LEGAL PRECEDENT -- ISSUE 2
An employee seeking benefits under FECA8 has the burden of proof to establish the
essential elements of his or her claim by the weight of the evidence.9 For each period of
disability claimed, the employee has the burden of establishing that he or she was disabled for
work as a result of the accepted employment injury.10 Whether a particular injury causes an
employee to become disabled for work, and the duration of that disability, are medical issues that
must be proved by a preponderance of probative and reliable medical opinion evidence.11
Under FECA the term “disability” means incapacity, because of an employment injury, to
earn the wages that the employee was receiving at the time of injury.12 Disability is, thus, not
synonymous with physical impairment which may or may not result in an incapacity to earn
wages.13 An employee who has a physical impairment causally related to his or her federal
employment, but who nonetheless has the capacity to earn the wages that he or she was receiving
at the time of injury, has no disability and is not entitled to compensation for loss of wageearning capacity.14 When, however, the medical evidence establishes that the residuals or
sequelae of an employment injury are such that, from a medical standpoint, they prevent the
employee from continuing in his or her employment, he or she is entitled to compensation for
any loss of wages.
The Board will not require OWCP to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so, would essentially allow an employee to self-certify their disability and
entitlement to compensation.15
ANALYSIS -- ISSUE 2
As noted above, OWCP accepted appellant’s claim for neck and thoracic strains.
Appellant submitted claims for wage-loss compensation for the period November 23, 2013 to
May 16, 2014. By decision dated May 30, 2014, OWCP denied her claim for wage-loss
compensation because the medical evidence of record failed to establish that she was totally
disabled due to her accepted employment injuries. When determining whether appellant’s
8

5 U.S.C. §§ 8101-8193.

9

See Amelia S. Jefferson, 57 ECAB 183 (2005); see also Nathaniel Milton, 37 ECAB 712 (1986); Joseph M.
Whelan, 20 ECAB 55 (1968).
10

See Amelia S. Jefferson, id.; see also David H. Goss, 32 ECAB 24 (1980).

11

See Edward H. Horton, 41 ECAB 301 (1989).

12

S.M., 58 ECAB 166 (2006); Bobbie F. Cowart, 55 ECAB 746 (2004); Conard Hightower, 54 ECAB 796
(2003); 20 C.F.R. § 10.5(f).
13

Roberta L. Kaaumoana, 54 ECAB 150 (2002).

14

Merle J. Marceau, 53 ECAB 197 (2001).

15

See William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

6

burden of proof has been met, the Board considers factors such as whether there are objective
findings, a thorough understanding of the job duties by the physician, a firm diagnosis, and a
rationalized, unequivocal opinion that she was disabled due to the employment injury for the
period claimed.16 Appellant has not met her burden of proof in this case.
In support of her claim for wage-loss compensation on and after November 23, 2013
appellant submitted a February 13, 2014 report by Dr. Diveris who concluded that she sustained
a rotator cuff intrasubstance degeneration and subacromial bursitis due to the sustained June 9,
2012 employment injury. He noted that her then treating physician found that she had only
sustained a neck problem as a result of the June 9, 2012 employment injury. OWCP has not
accepted the conditions of rotator cuff intrasubstance degeneration and subacromial bursitis.
Thus, it is appellant’s burden to establish that these conditions were causally related to the
accepted June 9, 2012 employment injury.17 Dr. Diveris had concluded that she was able to
work with restrictions. None of his reports establish total disability. The Board finds that reports
from Dr. Diveris are insufficient to support appellant’s claim as he did not find her to be totally
disabled due to the effects of the accepted employment injury.18
LEGAL PRECEDENT -- ISSUE 3
Section 8124(b)(1) of FECA provides that a claimant is entitled to a hearing before an
OWCP representative when a request is made within 30 days after issuance of an OWCP final
decision.19 Section 10.615 of the federal regulations implementing this section of FECA
provides that a claimant shall be afforded a choice of an oral hearing or a review of the written
record.20 OWCP’s regulations provide that the request must be sent within 30 days of the date of
the decision for which a hearing is sought and also that the claimant must not have previously
submitted a reconsideration request (whether or not it was granted) on the same decision.21
The Board has held that OWCP, in its broad discretionary authority in the administration
of FECA, has the power to hold hearings in certain circumstances where no legal provision was
made for such hearings and that OWCP must exercise this discretionary authority in deciding
whether to grant a hearing.22 OWCP’s procedures, which require OWCP to exercise its
discretion to grant or deny a hearing when a hearing request is untimely or made after
16

V.M., Docket No. 10-1056 (issued December 16, 2010); see L.D., Docket No. 09-1503 (issued April 15, 2010);
Sandra D. Pruitt, 57 ECAB 126 (2005).
17

See Mary A. Celia, 55 ECAB 626 (2004).

18

See A.D., 58 ECAB 149 (2006); Ellen L. Noble, 55 ECAB 530 (2004) (the Board has long held that medical
evidence which does not offer any opinion regarding the cause of an employee’s condition is of limited probative
value on the issue of causal relationship).
19

5 U.S.C. § 8124(b)(1). See A.B., 58 ECAB 546 (2007); Gerard F. Workinger, 56 ECAB 259 (2005).

20

20 C.F.R. § 10.615.

21

Id. at 10.616.

22

Marilyn F. Wilson, 52 ECAB 347 (2001).

7

reconsideration under section 8128(a), are a proper interpretation of FECA and Board
precedent.23 The only limitation on OWCP’s authority is that of reasonableness.24 Abuse of
discretion is generally shown through proof of manifest error, clearly unreasonable exercise of
judgment, or actions taken which are contrary to both logic and probable deductions from
established facts. It is not enough to merely show that the evidence could be construed so as to
produce a contrary factual conclusion.25
ANALYSIS -- ISSUE 3
Appellant submitted a request for a hearing before an OWCP hearing representative on a
form dated June 3, 2014 and received on June 11, 2014 by the Branch of Hearings and Review.
The record establishes, however, that she had previously requested reconsideration on that issue
on February 5, 2014. As noted, OWCP regulations provide that a claimant must not have
previously requested reconsideration when requesting a hearing before an OWCP hearing
representative whether or not the reconsideration request was granted.26 Therefore, appellant
was not entitled to a hearing as a matter of right.
When a claimant has previously requested reconsideration pursuant to 5 U.S.C. § 8128(a)
OWCP must exercise its discretionary authority to grant or deny the hearing request. In this
case, OWCP considered the issue and found that it could be equally well addressed by
submitting new and relevant evidence with an application for reconsideration. This is a proper
exercise of OWCP’s discretionary authority.27 The Board finds that OWCP did not abuse its
discretion in denying appellant’s hearing request.
CONCLUSION
The Board finds that appellant failed to establish a recurrence of disability beginning
May 15, 2013. The Board also finds that she has failed to establish wage-loss compensation on
and after November 23, 2013. The Board finds that OWCP properly denied appellant’s request
for an oral hearing before an OWCP hearing representative.

23

See Lawrence C. Parr, 48 ECAB 445 (1997); Sandra F. Powell, 45 ECAB 877 (1994).

24

See Joe E. Williamson, 36 ECAB 494 (1985).

25

See Rosa Lee Jones, 36 ECAB 679 (1985).

26

Supra note 21.

27

See Lawrence C. Parr, supra note 23.

8

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated June 17 and May 30 and 8, 2014 are affirmed.
Issued: April 3, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

